              Case 4:20-cv-03266-DMR Document 31 Filed 11/25/20 Page 1 of 6




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 JULIE BIBB DAVIS (CABN 184957)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (415) 770-3857
 7        FAX: (510) 637-3724
          Julie.davis@usdoj.gov
 8
   Attorneys for Defendants
 9
   [Additional counsel on signature page]
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                          OAKLAND DIVISION
13

14   AMERICAN IMMIGRATION COUNCIL,          )   CASE NO. C-20-cv-03266-DMR
     AMERICAN IMMIGRATION LAWYERS           )
15   ASSOCIATION, and HUMAN RIGHTS          )
     WATCH,                                 )
16                                          )   JOINT CASE MANAGEMENT STATEMENT
            Plaintiffs,                     )
17                                          )
       v.                                   )   Date: December 2, 2020
18                                          )   Judge: Hon. Donna M. Ryu
     UNITED STATES CITIZENSHIP AND          )   Time: 1:30 pm
19   IMMIGRATION SERVICES, UNITED           )   Location: Remote
     STATES CUSTOMS AND BORDER              )
20   PROTECTION, and UNITED STATES          )
     IMMIGRATION AND CUSTOMS                )
21   ENFORCEMENT,                           )
                                            )
22          Defendants.                     )

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT
     C-20-CV-03266 DMR
              Case 4:20-cv-03266-DMR Document 31 Filed 11/25/20 Page 2 of 6




 1          The parties to the above-entitled action submit this JOINT CASE MANAGEMENT

 2 STATEMENT pursuant to the Standing Order for All Judges of the Northern District of California,

 3 Judge Ryu’s Standing Orders, and Civil Local Rule 16-9.

 4

 5 1. JURISDICTION & SERVICE

 6          Plaintiffs American Immigration Council, American Immigration Lawyers Association, and
     Human Rights Watch (“Plaintiffs”) filed this action on May 13, 2020. Dkt. No. 1. Defendants United
 7
     States Citizenship and Immigration Services (“USCIS”), United States Customs and Border Protection
 8
     (“CBP”), and United States Immigration and Customs Enforcement (“ICE”) (collectively “Defendants”)
 9
     have been served.
10
            This Court has subject matter jurisdiction of this action and personal jurisdiction over the parties
11
     pursuant to 5 U.S.C. § 552(a)(4)(B). This Court also has subject matter jurisdiction over this action
12
     pursuant to 28 U.S.C. § 1331. Venue is proper pursuant to 5 U.S.C. § 552(a)(4)(B).
13
            Defendants note that “[a]bsent a waiver, sovereign immunity shields the Federal Government
14
     and its agencies from suit.” FDIC v. Meyer, 510 U.S. 461, 475 (1994). The waiver in this case has only
15
     been asserted under FOIA, and no other provisions.
16

17
     2. FACTS
18 Plaintiffs’ Statement of Facts
19         Plaintiffs submitted four FOIA Requests to the Senior Director of FOIA Operations at the
20 Department of Homeland Security (“DHS”) on December 21, 2019. One request was directed to DHS;

21 one to USCIS, one to CBP, and one to ICE. Plaintiffs sought records and data that reflect DHS’s current

22 policies and practices regarding the MPP Plaintiffs sought expedited processing of their Requests under

23 28 C.F.R. § 16.5(e) and 6 C.F.R. § 5.5(e). DHS received these Requests on January 24, 2020. On

24 February 3 and 4, 2020, DHS transferred three of the Requests to FOIA Officers at USCIS, CBP, and

25 ICE. Then, on February 5, 2020, DHS transferred 6 out of 7 topics from another request to USCIS and

26 CBP.

27          Plaintiffs have received from USCIS an acknowledgment of receipt of Plaintiffs’ FOIA requests

28 and denial of Plaintiffs’ expedited processing requests for both. Plaintiffs have received from CBP a

     JOINT CASE MANAGEMENT STATEMENT
     C-20-CV-03266 DMR
              Case 4:20-cv-03266-DMR Document 31 Filed 11/25/20 Page 3 of 6




 1 notice of a tracking number change, a denial of Plaintiffs’ expedited processing request for the 6

 2 separately transferred requests, and a fee waiver disposition. Plaintiffs have not received any

 3 correspondence or response from ICE.

 4
     Defendants’ Statement of Facts
 5
            In response to Plaintiffs’ FOIA requests, Defendants have commenced searches reasonably
 6
     calculated to lead to all responsive documents and have also begun production of such documents.
 7 Defendants also refer the Court to Defendant’s Answer and Affirmative Defenses filed on June 30,

 8 2020. Dkt. No. 20.

 9

10 3. LEGAL ISSUES

11 Plaintiffs’ Statement

12          The issues in this litigation are:
13          1) Whether Defendants have violated the Freedom of Information Act, 5 U.S.C. § 552, by

14              failing to properly respond within the time required;

15          2) Whether Defendants have violated the Freedom of Information Act, 5 U.S.C. § 552, by

16              failing to conduct an adequate search for responsive documents; and

17          3) Whether Defendants have violated the Freedom of Information Act, 5 U.S.C. § 552, by

18              improperly withholding responsive records.

19 Defendants’ Statement
           In response to Plaintiffs’ FOIA requests, Defendants have commenced searches reasonably
20
   calculated to lead to all responsive documents and has also commenced production of responsive
21
   documents.
22

23
     4. MOTIONS
24
            The defendant agencies have commenced production, and the parties do not believe motions
25
     need to be scheduled at this juncture. The parties are also meeting and conferring about a possible
26
     narrowing of the search terms directed at Defendant CBP. The parties reserve the right to file motions.
27

28

     JOINT CASE MANAGEMENT STATEMENT
     C-20-CV-03266 DMR
              Case 4:20-cv-03266-DMR Document 31 Filed 11/25/20 Page 4 of 6




 1 5. AMENDMENT OF PLEADINGS

 2          Plaintiff filed a First Amended Complaint on June 16, 2020 (Dkt. No. 18) and Defendants filed

 3 an Answer on June 30, 2020 (Dkt. No. 20). The parties do not anticipate any further amendment to the

 4 pleadings.

 5

 6 6. EVIDENCE PRESERVATION
          Defendants agree to preserve evidence relevant to the issues reasonably evident in this action,
 7
   and the parties do not anticipate any issues related to evidence preservation.
 8

 9
     7. DISCLOSURES
10
            Both parties maintain that this case is likely to be decided on the administrative records, and as
11
     such is exempt from initial disclosures. Fed. R. Civ. P. 26(a)(1)(B)(i).
12

13
     8. DISCOVERY
14
            Defendants maintain that discovery is typically inappropriate in FOIA cases and will object to
15
     any discovery requests. See Lane v. Dept. of Interior, 523 F.3d 1228, 1134 (9th Cir. 2008) (discovery is
16
     limited in FOIA cases “because the underlying case resolved around the propriety of revealing certain
17
     documents”); Wheeler v. CIA, 271 F. Supp. 2d 132, 139 (D.D.C. 2003) (citing Judicial Watch, Inc. v.
18 Export-Import Bank, 108 F. Supp. 2d 19, 25 (D.D.C. 2000)).
19

20 9. CLASS ACTIONS

21          N/A
22

23 10. RELATED CASES

24          There are no related cases or proceedings pending before another judge of this court or another

25 court or administrative body.

26

27 11. RELIEF

28          Plaintiffs seek declaratory and injunctive relief.

     JOINT CASE MANAGEMENT STATEMENT
     C-20-CV-03266 DMR
              Case 4:20-cv-03266-DMR Document 31 Filed 11/25/20 Page 5 of 6




 1          Defendants seek a dismissal of the action with prejudice, and such other relief as may be

 2 appropriate.

 3

 4 12. SETTLEMENT AND ADR

 5          The parties will work to resolve this matter expeditiously. If needed, the parties will request

 6 referral to a Magistrate Judge for settlement.

 7
     13. CONSENT TO A MAGISTRATE JUDGE FOR ALL PURPOSES
 8
            The parties have consented to a magistrate judge to conduct all further proceedings including
 9
     trial and entry of judgment.
10

11
     14. OTHER REFERENCES
12
            N/A
13

14
     15. NARROWING OF ISSUES
15
            The parties expect any issues to be narrowed via Defendants’ subsequent searches and
16
     production schedule, and via motions if necessary.
17

18 16. EXPEDITED TRIAL PROCEDURE
19       The parties do not believe that this is the type of case that should be handled under the Expedited
20 Trial Procedure of General Order 64, Attachment A.

21

22 17. SCHEDULING

23          Given that Defendants are moving forward with production, the parties request deferral of any
24 scheduling of motions.

25

26 18. TRIAL

27          Trials are not typical in FOIA cases, and the parties do not believe a trial will be necessary in this

28 case.

     JOINT CASE MANAGEMENT STATEMENT
     C-20-CV-03266 DMR
              Case 4:20-cv-03266-DMR Document 31 Filed 11/25/20 Page 6 of 6




 1

 2 19. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 3          Plaintiffs are not aware of any non-party interested entities or persons.

 4          Defendants are exempt from this requirement as a federal government entity.

 5

 6 20. PROFESSIONAL CONDUCT
           Counsel for all parties have reviewed the Guidelines for Professional Conduct for the Northern
 7
   District of California.
 8

 9
     21. OTHER
10
            N/A.
11

12
     Respectfully submitted,
13

14
     Dated: November 25, 2020
15
                                                  Respectfully submitted,
16
                                                  DAVID L. ANDERSON
17
                                                  UNITED STATES ATTORNEY
18
                                                  _/s/ Julie Bibb Davis________________
19                                                Julie Bibb Davis
                                                  Assistant United States Attorney
20                                                Attorneys for Defendants
21
                                                  _/s/ David P. Enzminger_______________
22                                                David P. Enzminger
                                                  John E. Schreiber
23                                                Morgan Stewart
                                                  Dillon Kellerman
24                                                Leah Romm
25                                                Nareeneh Sohbatian
                                                   WINSTON & STRAWN LLP
26
                                                  Emily Creighton (appearing pro hac vice)
27                                                AMERICAN IMMIGRATION COUNCIL
                                                  Attorneys for Plaintiffs
28

     JOINT CASE MANAGEMENT STATEMENT
     C-20-CV-03266 DMR
